DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.
Claim Objections
Claim 14 recites the limitation "the two parallel splits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US2013/0310246 A1, of record IDS 11/24/2020) in view of Hauser (US2010/0090851 a1, of record ids 11/24/2020).  
 Regarding claims 1, Chen discloses  (Figures 1-19 and corresponding text) a lighting system for an artificial decoration (Figure 3, 19) comprising:  a plurality of sub-strings (126, 162, 182) of luminaries (146) with each sub-string having N luminaries wired in series (¶63), where N is a positive integer (N=100) (¶42) wherein each sub-string having a male plug (2-prong) (¶139) ; Each sub-string requiring a particular voltage across its male plug to light the N luminaries (¶60-
Chen fails to explicitly disclose an extender cable having a proximal end and at least one parallel split into a plurality of distal ends, wherein the proximal end has a male plug configured to match the female receptacle, and each of the distal ends has a female receptacle configured to match the male plug; whereby, the extender cable can be connected to the master power device, and each distal end of the extender cables can be connected to a sub-string of luminaries or to another extender cable.
Hauser discloses a two conductor extender cable (Figure 3) having a proximal end and at least one parallel split into a plurality of two conductor distal ends (112,114), wherein the proximal end has a two-prong male plug(110) configured to match the 2-prong female receptacle; whereby, the two conductor extender cable can be connected to the master power device, and each distal end of the two conductor extender cables can be connected to a sub-string of luminaries or to another extender cable in order to expand the amount of strings being powered within the system.
It would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the lighting system of Chen wherein in order to expand the amount of strings being powered within the system as taught by Hauser.
Regarding claims 2, Chen discloses N=100 and fails to explicitly discloses N=10. However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen wherein N=10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Chen fails to explicitly disclose wherein the particular voltage by ay at least one substring is approximately 30 volts.
Chen does disclose that lighted artificial trees may include many, many light strings and light elements, the power required to light tree 100 may be significant. This may be especially true for trees such as tree 100 that may use incandescent bulbs, as opposed to LED bulbs as lighting elements. Further, the use of AC power combined with a high-current draw increases the potential for arcing between electrical contacts of a tree 100. Electrical connection system 300 enables safe electrical connections between modular tree sections by providing a significant distance between electrical contacts of a first polarity, such as electrical terminals 322 and 316, and electrical contacts of a second polarity, such as electrical terminals 318 and 324.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Christmas tree lights of Chen wherein the particular voltage by ay at least one substring is approximately 30 volts in order  to properly handle arcing circuitry that may occur in the lighting.
Regarding claims 4, Hauser discloses wherein all of the male plugs (2-prong) are identical and all of the female (2 prong) receptacles are identical, the reason for doing so is the same as is noted at the end of claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US2013/0310246 A1) in view of Hauser (US2010/0090851 a1) in further view of Clanton et al. (US 4, 722131 A) Clanton , hereafter) and Fortuna (US 20110004973  A1).
Chen as modified by Hauser discloses the device set forth above (see rejection claim 1). Chen as modified by Hauser fail to explicitly modify wherein at least one of the sub-strings is a finger light sub-string.

    PNG
    media_image1.png
    130
    310
    media_image1.png
    Greyscale

Clanton discloses (Figure 5, reproduced above) a finger (F) may be inserted into open end (12) of housing (10), as illustrated in FIG. 5, and forced into contact with battery (20) The continued movement of finger ( F ) in the direction of the arrow in FIG. 5 overcomes the force of spring (25) and causes battery terminal (21) to come into contact with bulb contact 18. This contact completes the electrical circuit and provides power to bulb (15) and causes the light to glow. Since at least the closed end of housing (10) preferably is made from a translucent material, light from bulb (15) may be transmitted through the wall of housing (10) and thereby provide a bright, glowing light. If desired, the material from which housing (10) is fabricated, may be a transparent material and, thus, more light may be transmitted therethrough. 


    PNG
    media_image2.png
    422
    332
    media_image2.png
    Greyscale

	Fortuna discloses (1-8 and corresponding text) (Figure 9, reproduced above) a two-dimensional perspective views of the front and back of the illuminated glove device (10), respectively. A placement of the switch (120) and battery pack (100) are also shown. With regard to the switch (120), in this embodiment, a user, with the same hand, is capable of controlling an operation of the illuminated glove ,
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US2013/0310246 A1) in view of Hauser (US2010/0090851 a1) in further view of Frederick (US 2003/0198048 A1).
Chen as modified by Hauser discloses the device set forth above (see rejection claim 1).  Chen as modified by Hauser fail to explicitly modify wherein the master power device includes a dimmer. 
Frederick discloses (Figures 1-14 and corresponding text) dimmer, flicker, long-life and other operating modes can be provided by the addition of minor circuitry to the power supply. In the illustrative power supply (50), a selector switch (65) is provided on the front of the housing (52) to permit manual selection of such optional modes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the master power device includes a dimmer to permit manual selection of such optional modes as disclosed by Frederick.
Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US2013/0310246 A1) in view of Hauser (US2010/0090851 a1) in  view of Frederick (US .


Regarding claim 7, Chen discloses  (Figures 1-19 and corresponding text) a lighting system for an artificial decoration (Figure 3, 19) comprising:  a plurality of sub-strings (126, 162, 182) of luminaries (146) with each sub-string having N luminaries wired in series (¶63), where N is a positive integer (N=100) (¶42) wherein each sub-string having a male plug (2-prong) (¶139) ; Each sub-string requiring a particular voltage across its male plug to light the N luminaries (¶60-¶63). (Figure 3 and 37) a master power device configured to supply the particular operating voltage; the master power device having a female receptacle (2/prong) (22) configured to match the male plug (2/prong) (¶124-¶130); 
Chen fails to explicitly disclose an extender cable having a proximal end and at least one parallel split into a plurality of distal ends, wherein the proximal end has a male plug configured to match the female receptacle, and each of the distal ends has a female receptacle configured to match the male plug; whereby, the extender cable can be connected to the master power device, and each distal end of the extender cables can be connected to a sub-string of luminaries or to another extender cable, dimmer with power supply,  and finger string
Hauser discloses a two conductor extender cable (Figure 3) having a proximal end and at least one parallel split into a plurality of two conductor distal ends (112,114), wherein the proximal end has a two-prong male plug(110) configured to match the 2-prong female receptacle; whereby, the two conductor extender cable can be connected to the master power device, and each distal end of the two conductor extender cables can be connected to a 
It would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the lighting system of Chen wherein in order to expand the amount of strings being powered within the system as taught by Hauser.
Frederick discloses (Figures 1-14 and corresponding text) dimmer, flicker, long-life and other operating modes can be provided by the addition of minor circuitry to the power supply. In the illustrative power supply (50), a selector switch (65) is provided on the front of the housing (52) to permit manual selection of such optional modes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date 02/28 wherein the master power device includes a dimmer to permit manual selection of such optional modes as disclosed by Frederick.

    PNG
    media_image1.png
    130
    310
    media_image1.png
    Greyscale

Clanton discloses (Figure 5, reproduced above) a finger (F) may be inserted into open end (12) of housing (10), as illustrated in FIG. 5, and forced into contact with battery (20) The continued movement of finger ( F ) in the direction of the arrow in FIG. 5 overcomes the force of spring (25) and causes battery terminal (21) to come into contact with bulb contact 18. This contact completes the electrical circuit and provides power to bulb (15) and causes the light to glow. Since at least the closed end of housing (10) preferably is made from a translucent material, light from bulb (15) may be transmitted through the wall of housing (10) and thereby provide a bright, glowing light. If desired, the material from which housing (10) is fabricated, may be a transparent material and, thus, more light may be transmitted therethrough. 


    PNG
    media_image2.png
    422
    332
    media_image2.png
    Greyscale

Fortuna discloses (1-8 and corresponding text) (Figure 9, reproduced above) a two-dimensional perspective views of the front and back of the illuminated glove device (10), respectively. A placement of the switch (120) and battery pack (100) are also shown. With regard to the switch (120), in this embodiment, a user, with the same hand, is capable of controlling an operation of the illuminated glove device (10) by pressing the switch (120) and also alternating between a varieties of illumination modes. In one embodiment, the switch (120) is a rocker on/off switch. In another embodiment, the switch (120) is a momentary switch so that one needs to hold it down for a predetermined time before it is operative, thus preventing the illuminated glove device (10) from being inadvertently turned on or off by accidentally touching the switch (120) in order to provide a device that can be utilized for both safety and recreational uses (¶20)It would have been obvious for one of ordinary skill in the art to apply the teaching of both Clanton and Fortuna as required before the effective filing date to further modify the lighting system of Chen wherein at least one of the sub-strings is a finger light sub-string in order to provide a device that can provide both safety and recreational uses as disclosed by Clanton and Fortuna
Regarding claims 8, Chen discloses N=100 and fails to explicitly discloses N=10. However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen wherein N=10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Chen fails to explicitly disclose wherein the particular voltage is determined by the number of luminaries N. However, Chen does discloses converting from 120V AC to 9VDC or 3VDC for parallel or series-parallel construction and for use with, though not limited to, light elements comprising LEDs. While Chen does not explicitly mention the nuances to figure out the power needs for the system, one of ordinary skill in the art before the effective filing date would take the number of luminaries N in to consideration in order not to overload the system unnecessarily. Since the type of LED or lighting resource, power requirements are just a few factors which need to be considered.
Regarding claim 10, Chen discloses wherein the particular operating voltage does not exceed 50 volts (¶63)
Regarding claim 11, Chen discloses wherein the particular operating voltage is approximately 30 volts (¶63)
Regarding claim 12, Chen discloses wherein each of the luminaries is an LED (¶39).
Regarding claims 13 and 14, Chen as modified by Hauser discloses the device set forth above (see rejection claim 7). Chen as modified by Hauser fail to explicitly disclose the extender cable having two splits (claim 13); wherein the two parallel splits are tandem with a first split into four and a second split into three (claim 14).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to  modify the Chen wherein the extender cable having two splits; wherein the two parallel splits are tandem with a first split into four and a second split into three , since matters of design choice requires routine skill in the art.
Regarding claim 15, Chen  discloses (Figure 3 and 37) wherein the master power device includes a 2-prong 120 volt AC home wiring interface (216), and its output is approximately 30 volts  .
Regarding claim 16, the functional recitation “wherein the master power device maintains an output of approximately 30 volts DC over a predetermined range of current loads” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth 35 U.S.C. 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Regarding claim 17, Hauser discloses wherein all of the 2-prong male plugs are identical and all of the 2-prong female receptacles are identical the reason for doing so is the reason as noted in claim 1.
Regarding claim 18, Chen fails to explicitly disclose wherein each of the 2-prong male plugs are keyed to fit into the 2-prong receptacles with only one possible polarity. Chen does discloses that a keyed electrical connection would not be bothersome to the user to accommodate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chen wherein each of the 2-prong male plugs are keyed to fit into the 2-prong receptacles with only one possible polarity, since this electrical connection not be burdensome to the user if it’s so desired as taught by Chen and to ensure plugs are secured together properly to avoid shorting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879